 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRATEGIC OPERATIONS, INC.,                       Case No.: 18-CV-189 JLS (WVG)
12                                    Plaintiff,
                                                       ORDER GRANTING DEFENDANTS’
13   v.                                                MOTION TO STAY
14   CAROLE GIANNINI, and individual;
                                                       (ECF No. 15)
     GLACIER TECHNOLOGY
15
     SOLUTIONS, LLC, an Alaska limited
16   liability company; and DOES 1–10,
     inclusive,
17
                                   Defendants.
18
19
20         Presently before the Court is Defendants Carol Giannini and Glacier Technical
21   Solutions, LLC’s (“GTS”) Motion to Stay (“Mot.,” ECF No. 15). Also before the Court is
22   Plaintiff Strategic Operations, Inc.’s (“StOps”) Response in Opposition to (“Opp’n,” ECF
23   No. 16) and Defendants’ Reply in Support of (“Reply,” ECF No. 18) the Motion. The
24   Court took the Motion under submission without oral argument pursuant to Civil Local
25   Rule 7.1(d)(1). See ECF No. 17. Having considered the Parties’ arguments, the evidence,
26   and the law, the Court GRANTS Defendants’ Motion.
27   ///
28   ///

                                                   1
                                                                            18-CV-189 JLS (WVG)
 1                                        BACKGROUND
 2         StOps is a tactical trauma training company that provides realistic training
 3   environments, training scenarios, and proprietary training products and services for
 4   military, law enforcement, and other organizations. ECF No. 1 (“Compl.”) ¶ 3. StOps is
 5   the exclusive licensee of United States Patent Nos. 8,840,403 (the “’403 Patent) and
 6   9,336,693 (the “’693 Patent”) (together, the “Patents-in-Suit”). Id. ¶ 14. The Patents-in-
 7   Suit “pertain to devices and methods for simulating realistic-looking, dynamic injuries that
 8   a person may receive during a traumatic event.” Id. ¶ 15. “The devices claimed in the . . .
 9   Patent[s-in-Suit] are especially useful for medical and combat training purposes as they
10   can be worn by ‘role players’ during a simulated traumatic event to mimic a plurality of
11   different combat-related bleeding wounds and internal injuries and allow first responders
12   to perform medical treatment on the same.” Id. “StOps sells a trauma training and surgical
13   simulator product which embodies one or more of the claims of the . . . Patent[s-in-Suit]
14   under the trade name ‘Cut Suit.’” Id. ¶ 16.
15         Ms. Giannini is a resident of San Diego County, see id. ¶ 4, who is associated with
16   GTS, see id. ¶ 18, an Alaskan limited liability company with principal places of business
17   in El Paso, Texas, and Oceanside, California. See id. ¶ 5. Ms. Giannini “has become
18   familiar with StOps’ Cut Suit,” id. ¶ 19, including by “rent[ing] Cuts Suits from StOps for
19   use in military training exercises.” Id. ¶ 20. “[T]hrough this rental, [Ms. Giannini] has
20   become keenly familiar with the Cut Suit, its capabilities and benefits[,] and demand for
21   the Cut Suit in the marketplace.” Id.
22         “In recent years, [Defendants have] ceased rentals of the Cut Suits from StOps, and
23   instead [have] provided a similar Trauma Training Kit (“TTK”) in conjunction with
24   military training exercises.” Id. ¶ 21. StOps believes that the TTK “embodies and uses
25   inventions claimed in the . . . Patent[s-in-Suit].” Id. ¶ 30. Consequently, “Defendants have
26   directly infringed, and continue to directly infringe, the . . . Patent[s-in-Suit] by making,
27   using, offering to sell, and/or selling the TTK in conjunction with their trauma training
28   exercises.” Id. ¶ 31.

                                                   2
                                                                                18-CV-189 JLS (WVG)
 1         On January 27, 2018, StOps filed a Complaint against Defendants alleging a single
 2   cause of action for infringement of the Patents-in-Suit. See generally ECF No. 1. The
 3   action was transferred to this Court pursuant to the low number rule because of its relation
 4   to Strategic Operations, Inc. v. Joseph, No. 17-CV-1539 JLS (WVG) (S.D. Cal. filed July
 5   28, 2017) (the “Joseph Action”). See ECF No. 4. Following several extensions of time
 6   within which to respond to the Complaint, see ECF Nos. 10, 12, 14, Defendants filed the
 7   instant Motion.
 8                                        LEGAL STANDARD
 9         “[T]he power to stay proceedings is incidental to the power inherent in every court
10   to control the disposition of the causes on its docket with economy of time and effort for
11   itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). This
12   power to stay proceedings includes the discretion to grant stays “pending resolution of
13   independent proceedings which bear upon the case.” Leyva v. Certified Grocers of Cal.,
14   Ltd., 595 F.2d 857, 863 (9th Cir. 1979). Moreover, “[t]his rule applies whether the separate
15   proceedings are judicial, administrative, or arbitral in character, and does not require that
16   the issues in such proceedings are necessarily controlling of the action before the court.”
17   Id. at 863–64 (citations omitted).
18         The inherent power of district courts to grant stays “calls for the exercise of sound
19   discretion,” by which a court must weigh the competing interests of the parties that would
20   be affected by a grant or denial of a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
21   1962). The Ninth Circuit has identified three competing interests that warrant the closest
22   examination in this analysis: (1) the hardship or inequity upon the non-moving party that
23   would result from granting the stay, (2) the hardship or inequity upon the moving party in
24   being required to go forward after denial of the stay, and (3) the orderly course of justice
25   measured in terms of the simplifying or complicating of issues, proof, and questions of law
26   that could be expected to result from a stay. Id.; see also Lockyer v. Mirant Corp., 398
27   F.3d 1098, 1110 (9th Cir. 2005). Finally, “[t]he party requesting a stay bears the burden
28   of showing that the circumstances justify an exercise of that discretion.” Nken v. Holder,

                                                   3
                                                                                18-CV-189 JLS (WVG)
 1   556 U.S. 418, 433–34 (2009) (citing Clinton v. Jones, 520 U.S. 681, 708 (1997); Landis v.
 2   N. Am. Co., 299 U.S. 248, 255 (1936)).
 3                                          ANALYSIS
 4         Defendants request that the Court stay this action in favor of the Joseph Action under
 5   both the “customer-suit” doctrine and the traditional Lockyer factors. See, e.g., Mot. at 1.
 6   I.    The Customer-Suit Doctrine
 7         Defendants urge that, “where, as here, a patentee sues a manufacturer’s customers
 8   based on the manufacturer’s products, the action against the manufacturer takes
 9   precedence.” Mot. at 5 (citing In re Nintendo of Am., Inc., 756 F.3d 1363, 1365 (Fed. Cir.
10   2014)). This is because “the manufacturer is often considered ‘the true defendant.’” Id.
11   (quoting Katz v. Lear Siegler, Inc., 909 F.2d 1459, 1464 (Fed. Cir. 1990)). Defendants
12   claim that a stay is warranted here because if the Patents-in-Suit “are found to be invalid
13   or not infringed in the [Joseph A]ction, those determinations would resolve major issues
14   of this case” because “the issues of infringement are entirely common as to the
15   manufacturer (KBZ defendants [in the Joseph Action]) and the customer (GTS
16   defendants)” and StOps “has sued defendants for infringement of the same two patents.”
17   Id. at 7. Defendants additionally contend that “[g]ranting this motion would resolve the[]
18   claims more efficiently and conveniently because the issues of non-infringement and
19   invalidity are common to the defendants and it plaintiff were to collect royalties from the
20   KBZ defendants, plaintiff would be precluded from recovering again from the GTS
21   defendants.” Id.
22         StOps counters that “[t]his is not simply a ‘customer-suit’ case as proposed by
23   Defendants.” Opp’n at 7. Although “[t]his case and the [Joseph Action] are both related
24   to infringement of some of the StOps Patents[, t]hat is where the similarities stop.” Id. at
25   4. For example, “[d]ifferent infringing conduct is alleged against” Defendants here, such
26   as contributory infringement. Id. “Further, the analysis related to damages varies greatly
27   between the cases[] and[,] in this case, would extend far outside any involvement by [the
28   defendants in the Joseph Action].” Id. at 5.

                                                    4
                                                                               18-CV-189 JLS (WVG)
 1          The Court concludes that application of the customer-suit doctrine makes sense
 2   under these circumstances. The Patents-in-Suit are identical to two of the three patents-in-
 3   suit in the Joseph Action. Further, both this action and the Joseph Action allege theories
 4   of patent infringement based on the TTK that is made by the defendants in the Joseph
 5   Action.1 Not only would a stay best conserve judicial resources, but the defendants in the
 6   Joseph Action—as the manufacturer and/or seller of the TTK—are therefore the true
 7   defendant in this case. Consequently, a stay as to Defendants would be appropriate to spare
 8   them the burdens of trial while the defendants in the Joseph Action litigate StOps’
 9   infringement claims with respect to their manufacture or sale of the TTK. See, e.g.,
10   Xiaohua Huang v. Open-Silicon, Inc., No. 18-CV-00707-JSW (LB), 2018 WL 5099275, at
11   *4 (N.D. Cal. Aug. 27, 2018); Upaid Sys., Ltd. v. CleanDan, No. SACV1800619ABSSX,
12   2018 WL 5279567, at *4 (C.D. Cal. July 25, 2018); WP Banquet, LLC v. Lowe’s Cos., No.
13   216CV02137CASGJSX, 2016 WL 4472933, at *4 (C.D. Cal. Aug. 24, 2016).
14   II.    Traditional Stay Factors
15          Defendants also argue that the traditional factors to be considered in granting a stay
16   favor granting the Motion because Defendants “will suffer a hardship of the cost and
17   expense of defending a parallel tracked litigation for alleged infringement for which they
18   no longer have the government contract,” while the Joseph “[A]ction will simplify the
19   issues, proof, and questions of law if the stay was later lifted and the [instant] litigation re-
20
21
     1
       To the extent StOps now argues that this action alleges that Defendants have induced infringement in
22   others who have manufactured other trauma training products, see Opp’n at 4–5, that allegation is thin, at
     best, and hinges upon a single word in the Complaint: “In doing so, Defendants have purposefully
23   intended it, and others, to infringe the . . . Patent[s-in-Suit].” Compl. ¶ 36 (emphasis added). Not only is
24   the antecedent for “it”—and therefore “others”—unclear, but the rest of the Complaint is focused on
     Defendants’ infringement with respect to the TTK in particular. See generally id. ¶¶ 21–25, 28–38; see
25   also id. Exs. 3–4.

26   “In the event that the Court determines that the original Complaint has failed to point out sufficient details
     regarding the factors which supports denying the Motion to Stay, StOps requests this [M]otion be denied
27   pending the filing of an Amended Complaint in which the factors can be more completely ple[]d.” Opp’n
28   at 10. The Court DENIES StOps’ request, which is not properly before the Court. See Fed. R. Civ. P.
     7(b)(1) (“A request for a court order must be made by motion.”).

                                                           5
                                                                                             18-CV-189 JLS (WVG)
 1   started.” Mot. at 8. StOps counters that, “[i]f this case is stayed, and StOps cannot pursue
 2   this case to actively identify and address the various other infringers, the value of StOps[’]
 3   patented Cut Suit is greatly diminished.” Opp’n at 8. On the other hand, the “Moving
 4   Defendants have not identified any meaningful hardship that would result from the denial
 5   of a stay beyond having to defend against [StOps’] claims in this action, which is
 6   insufficient by itself to justify a stay.” Id. (quoting Carucel Invs., L.P. v. Novatel Wireless,
 7   Inc., No. 16-cv-118-H-KSC, 2016 WL 8738221, at *3 (S.D. Cal. May 13, 2016)). StOps
 8   also argues that another case pending before this Court, Abikar v. Bristol Bay Native
 9   Corporation, No. 17-CV-1036 GPC (AGS) (S.D. Cal. filed May 18, 2017) (the “Abikar
10   Action”), “could result in the demise of GTS as a company, and the personnel, evidence
11   and records required by StOps and related to GTS’s infringing conduct and the conduct of
12   others would likely be lost,” id., thereby “creat[ing] an exigency in having this case heard.”
13   Id. at 9.
14          Ultimately, the Court concludes upon consideration of the traditional Lockyer stay
15   factors that Defendants have carried their burden of demonstrating that the Court should
16   exercise its discretion to grant a stay under these circumstances. First, the Court must agree
17   with Defendants that StOps’ arguments of potential inequity and hardship are primarily
18   based on “hyperbolic speculation.” See Reply at 3. It is not clear to the Court—particularly
19   based on the current Complaint, see supra note 1—that Defendants have obtained other
20   allegedly infringing products manufactured by defendants other than those to the Joseph
21   Action. Further, the Abikar Action conditionally settled while this Motion was pending,
22   undercutting StOps’ arguments predicated on the potential prejudice it might face if the
23   Abikar Action were to reach resolution while this action is stayed.
24          Second, although StOps is correct that Defendants usually cannot show that they
25   will suffer any inequity or hardship sufficient to merit a stay in being forced to proceed
26   with litigation, see Opp’n at 8, this general rule is not applicable in the customer-suit
27   context. Rather, the customer-suit “rule exists to avoid, if possible, imposing the burdens
28   of trial on the customer, for it is the manufacturer who is generally the ‘true defendant’ in

                                                    6
                                                                                  18-CV-189 JLS (WVG)
 1   the dispute.” In re Nintendo of Am., Inc., 756 F.3d at 1365. Consequently, Defendants
 2   have adequately demonstrated that they “may suffer hardship or inequity in the absence of
 3   a stay from duplicative litigation with issues that largely overlap” with the Joseph Action.
 4   See Xiaohua Huang, 2018 WL 5099275, at *5 (emphasis added); see also Upaid Sys., Ltd.
 5   v. CleanDan, No. SACV1800619ABSSX, 2018 WL 5279567, at *4 (C.D. Cal. July 25,
 6   2018) (“[F]orcing Defendant to litigate issues that will be litigated in the Related Action
 7   would be an unnecessary strain on Defendant.”).
 8         Third and finally, staying this case pending resolution of the Joseph Action is likely
 9   to simplify the issues, proof, and/or questions of law in the instant action. As discussed
10   above, the Patents-in-Suit are identical to two of the three patents-in-suit in the Joseph
11   Action and both suits allege theories of patent infringement based on the TTK
12   manufactured and/or sold by the defendants in the Joseph Action. Consequently, “the
13   orderly course of justice is served best by litigating [StOps’] patent claims first against the
14   upstream manufacturer, [the defendants in the Joseph Action], before the claims against
15   the downstream customer.” See Xiaohua Huang, 2018 WL 5099275, at *5; see also Upaid
16   Sys., Ltd., 2018 WL 5279567, at *4 (“[T]he [Joseph Action] will address, among other
17   things, whether the [TTK] infringed the . . . patent[s-in-suit], and will resolve all the major
18   issues of law and fact presented here.”).
19                                         CONCLUSION
20         In light of the foregoing, the Court GRANTS Defendants’ Motion (ECF No. 15) and
21   STAYS this action pending resolution of Strategic Operations, Inc. v. Joseph, No. 17-cv-
22   1539 JLS (WVG) (S.D. Cal. filed July 28, 2017). The Parties SHALL FILE a notice with
23   the Court within seven (7) days of the resolution of the Joseph Action.
24         IT IS SO ORDERED.
25
26   Dated: May 7, 2019
27
28

                                                    7
                                                                                 18-CV-189 JLS (WVG)
